DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/9/21 and 3/1/22 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, a first prior art reference, Belleschi et al. (CN 108605253 corresponds to US 2018/0115930), teaches a user equipment (UE) (WD) comprising: a processor; and a memory coupled to the processor, wherein the memory stores a computer-executable program that when executed by the processor, causes the processor to: receive, from a source cell (source RNN), a first message including a sidelink Radio Resource Control (RRC) configuration (sidelink configuration information) associated with a target cell (WD receives sidelink configuration information for a target cell) [par 24; Fig 2].
A second prior art reference, Han et al. (US 2022/0117032), teaches that a UE (UE1) determines that a sidelink failure event (RLF of sidelink) associated with an associated sidelink UE (UE2) occurs (UE1 detects RLF of sidelink with UE2) [par 71]; and transmits a sidelink failure report (report of RLF) indicating the sidelink failure event (UE1 transmits report of RLF to UE2 or BS) [par 73].
However none of the prior art either alone or in combination provides the motivation to teach “receive, from a source cell, a first message including a sidelink Radio Resource Control (RRC) configuration associated with a target cell; determine that a sidelink failure event associated with an associated sidelink destination UE occurs; and transmit a sidelink failure report indicating the sidelink failure event to the target cell after performing a handover procedure to switch from the source cell to the target cell” in combination with all of the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647